— Kavanagh, J.
Appeal from an order of the County Court of Cortland County (Campbell, J.), entered September 26, 2008, which classified defendant as a risk level three sex offender pursuant to the Sex Offender Registration Act.
*1295In 2003, defendant pleaded guilty to six counts of sexual abuse in the first degree and one count of endangering the welfare of a child and was sentenced to seven years in prison and five years of postrelease supervision. Prior to his release from prison, a hearing was held pursuant to the Sex Offender Registration Act (see Correction Law art 6-C). County Court determined defendant to be a risk level three sex offender, adhering to the recommendation in the risk assessment instrument submitted by the Board of Examiners of Sex Offenders, and designated him to be a sexually violent offender. Defendant now appeals, contending, among other things, that the Board failed to issue its recommendation within 60 days of his conditional release date (see Correction Law § 168-Z [6]).* Defendant seeks a new determination hearing, which the People do not oppose. As we agree that a new determination hearing is required, County Court’s order must be reversed.
Mercure, J.P., Rose, Lahtinen and Egan Jr., JJ., concur. Ordered that the order is reversed, on the facts, and matter remitted to the County Court of Cortland County for further proceedings not inconsistent with this Court’s decision.

 This Court previously withheld our decision of this appeal after rejecting an Anders brief, assigning new counsel and identifying at least one issue of arguable merit related to the timeliness of the submission of the Board’s recommendation (People v Lewis, 65 AD3d 1426 [2009]).